

Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



LOAN MODIFICATION AGREEMENT
(Loan No. 9117000148)
 


This Loan Modification Agreement ("Modification") is made and entered as of
December 26, 2006, between CALIFORNIA BANK & TRUST, a California banking
corporation ("Bank"), and ICON INCOME FUND EIGHT B L.P.; ICON INCOME FUND NINE,
LLC; ICON INCOME FUND TEN, LLC; and ICON LEASING FUND ELEVEN, LLC (separately
and collectively "Borrower”).
 
RECITALS
 
A. Pursuant to the terms of a Commercial Loan Agreement ("Loan Agreement")
between Bank and Borrower dated as of August 31, 2005, Bank agreed to make a
revolving line of credit in the principal sum of $17,000,000 (“Line of Credit”)
available to Borrower; capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.
 
B. The Line of Credit was evidenced by a promissory note ("Note") of even date
with the Loan Agreement, executed by Borrower in favor of Bank.
 
C. Borrower's indebtedness under the Loan Agreement was secured by assets of
Borrower under a separate Security Agreement, dated August 31, 2005 ("Security
Agreement" executed by each entity comprising Borrower).
 
D. In response to Borrower's request and in reliance upon Borrower's
representations made to Bank in support thereof, Bank has agreed to modify the
terms of the Loan Agreement as set forth in this Modification.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Bank agree as follows:
 
1.  Adoption of Recitals. Borrower hereby represents and warrants that each of
the recitals set forth above is true, accurate and complete.
 
2.  Acknowledgment of Debt. Borrower acknowledges that, to the best of
Borrower’s knowledge, there are no claims, demands, offsets or defenses at law
or in equity that would defeat or diminish Bank's present and unconditional
right to collect the indebtedness evidenced by the Note and to proceed to
enforce the rights and remedies available to Bank as provided in the Note, Loan
Agreement, Security Agreement, or any other instrument, agreement, or document
given in connection with the Line of Credit (collectively the "Loan Documents")
or by law. Until the Line of Credit is paid in full, interest and other charges
shall continue to accrue and shall be due and owing.
  
3.  Representations and Warranties. Borrower hereby represents and warrants that
no material default exists under the Line of Credit and no event of default,
breach or failure of condition has occurred or exists, or would exist with
notice or lapse of time, or both, under any of the Loan Documents that could
reasonably be expected to have a Material Adverse Change, and all
representations and warranties of Borrower in this Modification and the other
Loan Documents are true and correct in all material respects as of the date of
this Modification (other than any such representations and warranties that, by
their terms, are specifically made as of a date other than the date hereof) and
shall survive the execution of this Modification.
 
 

--------------------------------------------------------------------------------


 
 
4.  Modification of Loan Documents. The Loan Documents are hereby supplemented,
amended and modified to incorporate the following, which shall supersede and
prevail over any existing and conflicting provisions thereof:
 
(a)  Section 1.1 of the Loan Agreement, entitled "Definitions" is modified as
follows:
 
(i)  By deleting the definition of “Collateral” and replacing it with the
following:
 
“Collateral” means and includes, without limitation, all property and assets
granted as collateral security for a Loan pursuant to the Security Agreement,
whether real or personal property, whether granted directly or indirectly,
whether granted now or in the future and whether granted in the form of a
security interest, assignment, pledge, lien, or any other security or lien
interest whatsoever, whether created by law, contract or otherwise. The word
“Collateral” includes without limitation all collateral described in the section
of this Agreement titled “Collateral;” provided, that notwithstanding anything
to the contrary in this Agreement, the words “Accounts”, “Accounts Receivable”,
“Collateral Documents”, “Indirect Lease”, “Indirect Loan Contract”, “Inventory”,
“Lease”, “Loan Contract”, and “Revolving Loan Contract” shall not mean any
“Accounts”, “Accounts Receivable”, “Collateral Documents”, “Indirect Leases”,
“Indirect Loan Contracts”, “Inventory”, “Leases”, “Loan Contracts”, or
“Revolving Loan Contracts” that are owned or receivable by or to which ICON
Leasing Fund Eleven ULC and/or ICON U.S. Equipment, LLC is a party, as
applicable.
 
(ii)  By deleting the definition of “Discount Rate” in its entirety.
 
(iii)  By deleting the definition of "Line of Credit Expiration Date" and
replacing it in its entirety with the following:
 
“Line of Credit Expiration Date” shall mean September 30, 2008, unless extended
pursuant to Section 2.1.a.
 
(iv)  By deleting the definition of "Liquidity" and replacing it in its entirety
with the following:
 
“Liquidity” means Borrower’s cash reserves (other than deposits reserved
pursuant to Borrower’s non-recourse financing, if any) and unused Availability
under the Line of Credit.
  
(v)  By deleting the definition of "Present Value" and replacing it with the
following:
 
“Present Value” means any fixed unpaid payment obligation owed to Borrower by a
Lessee under a lease or a Debtor under a loan (including, without limitation,
unpaid regularly scheduled payments, puts and balloon payments) (in each case
excluding leases and loans that are not Eligible Borrowing Base Contracts), such
unpaid payments to be discounted to their present value on the date of
calculation at the Prime Rate. If the contract is an Indirect Lease or Indirect
Loan Contract, the Present Value shall be multiplied by that percentage of the
foregoing that corresponds to Borrower’s interest in the Person that is the
lessor or lender, as the case may be. If a lessee under a lease has the option
to terminate the lease as of a date prior to its scheduled termination date, the
Present Value of that lease shall be the lower of the following: (i) the Present
Value based on the lease terminating at such prior date plus the amount of any
payment that the lessee would be obligated to pay the lessor upon exercise of
such option, discounted to its present value on the date of calculation at the
Prime Rate; or (ii) the Present Value based on the lease terminating at its
scheduled termination date.
 
(b)  Section 2.1.a. of the Loan Agreement, entitled “Revolving Line of Credit”,
is deleted and replaced in its entirety with the following:
 
 

--------------------------------------------------------------------------------


 
 
Revolving Line of Credit. During the Line of Credit Availability Period and so
long as no Event of Default has occurred and is continuing, Bank will, on a
revolving basis, make advances to Borrower (“Line of Credit”), which, except as
set forth below, may not at any time exceed an aggregate amount outstanding
equal to the lesser of Seventeen Million Dollars ($17,000,000.00) or the
Borrowing Base (collectively the “Line of Credit Limit”). Borrower’s obligation
to repay advances under the Line of Credit shall be evidenced by a promissory
note in a form acceptable to Bank (the “Line of Credit Note”). During the Line
of Credit Availability Period, Borrower may repay principal amounts and reborrow
them. Borrower agrees that Borrower will not permit the outstanding balance
under the Line of Credit to exceed the Line of Credit Limit unless Borrower
increases the Restricted Cash Deposit by an amount equal to the sum that would
otherwise be overadvanced, in which case Borrower shall have the right to borrow
an amount in excess of the Borrowing Base but not more than $17,000,000.00.
Provided no Event of Default has occurred and is continuing at such time,
Borrower may request (i) one year extensions of the Line of Credit Availability
Period within 390 days of the then applicable Line of Credit Expiration Date,
but Bank has no obligation to grant the extension and/or (ii) the addition to
Borrower of an additional fund or funds managed by Manager or an Affiliate of
Manager acceptable to Bank, but Bank has no obligation to grant the addition
and/or (iii) in connection with any addition to Borrower pursuant to the
immediately preceding clause (ii), the deletion from Borrower of a fund managed
by Manager or an Affiliate of Manager, but Bank has no obligation to grant the
deletion.
 
(c)  Section 3.2.a. of the Loan Agreement, entitled "Line of Credit Interest
Rate," is modified by deleting "Prime Rate plus one quarter percent (P+0.25%)"
and replacing it with "Prime Rate plus zero percent (P+0.00%)."
 
(d)  Section 3.2.b. of the Loan Agreement, entitled "Line of Credit Optional
Interest," is modified by deleting "LIBO Rate, as defined below, plus two and
three quarters percent (L+2.75%)" and replacing it with "LIBO Rate, as defined
below, plus two and a half percent (L+2.50%)."
 
(e)  Section 8.4 of the Loan Agreement, entitled "Minimum Debt Service Coverage
Ratio," is deleted and replaced in its entirety with the following:
   
Minimum Debt Service Coverage Ratio. To maintain as of the end of each fiscal
quarter based on the combined financial results as reported on SEC Form 10-Q or
10-K, as applicable, of each entity comprising Borrower, a Debt Service Coverage
Ratio of not less than 2.00 to 1.00 on a rolling four quarter basis.
 
(f)  Section 8.5 of the Loan Agreement, entitled "Tangible Net Worth," is
deleted and replaced in its entirety with the following:
 
Tangible Net Worth. To maintain as of the end of each fiscal quarter, based on
the financial results of each entity comprising Borrower as reported on SEC Form
10-Q or 10-K, as applicable, of each entity comprising Borrower, a combined
Tangible Net Worth of not less than Two Hundred Seventy-Five Million Dollars
($275,000,000.00).
 
(g)  Section 8.6 of the Loan Agreement, entitled "Leverage Ratio," is deleted
and replaced in its entirety with the following:
 
Leverage Ratio. To collectively maintain, and cause each entity comprising
Borrower to maintain, as of the end of each fiscal quarter, based on the
financial results as reported on SEC Form 10-Q or 10-K, as applicable, of each
entity comprising Borrower, a ratio of Adjusted Total Liabilities to Tangible
Net Worth not to exceed 0.5 to 1.0.
 
(h)  Section 8.7 of the Loan Agreement, entitled "Minimum Liquidity," is deleted
and replaced in its entirety with the following:
 
 

--------------------------------------------------------------------------------


 
 
Minimum Liquidity. To maintain, as of the end of each fiscal quarter, based on
the combined financial results as reported on the SEC Form 10-Q or 10-K, as
applicable, of each entity comprising Borrower, Liquidity of at least Seven
Million Dollars ($7,000,000.00).
 
(i)  Section 8.8 of the Loan Agreement, entitled "Restricted Cash Deposit," is
deleted in its entirety.
 
(j)  Section 8.22 of the Loan Agreement, entitled "Operating/Business Accounts,"
is modified by deleting the last sentence thereof: "Borrower shall also open and
maintain with Bank a lock box for Accounts Receivable collection."
 
(k)  Section 11 of the Loan Agreement, entitled “Miscellaneous,” is hereby
amended to insert the following section at the end thereof:
 
11.18 Additional Collateral. With respect to any Person, that on or subsequent
to the date of the Modification, (i) is or becomes a direct or indirect
Subsidiary of any Borrower and (ii) Borrower elects to have one or more Eligible
Borrowing Base Contracts to which such Subsidiary is a party added to the
Borrowing Base and thereby contribute the assets related to such Eligible
Borrowing Base Contract as Collateral, then Borrower shall cause such Subsidiary
to execute and deliver to Bank such documentation to the Security Agreement as
to (x) become a party to the Security Agreement and (y) grant Bank a lien on all
of its assets for the benefit of Bank.
   
(l)  Section 9 of the Security Agreement, entitled “Miscellaneous,” is hereby
amended to insert the following section at the end thereof:
 
9.9 Additional Grantor. Each Subsidiary of the Grantor that becomes a party to
this Security Agreement pursuant to Section 11.18 of the Loan Agreement shall
become a Grantor for all purposes of this Security Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex I
attached to the Modification.
 
(m)  Section 2 of the Security Agreement is modified by adding the following
after the last sentence thereof: “Notwithstanding the foregoing or anything to
the contrary in this Security Agreement, the words “Accounts”, “Chattel Paper”,
“Collateral”, “Contracts”, “Documents”, “Equipment”, “Financial Assets”,
“Fixtures”, “General Intangibles”, “Instruments”, “Inventory”, “Investment
Property”, “Letter of Credit Rights”, and “Proceeds” shall not mean any
“Accounts”, “Chattel Paper”, “Collateral”, “Contracts”, “Documents”,
“Equipment”, “Financial Assets”, “Fixtures”, “General Intangibles”,
“Instruments”, “Inventory”, “Investment Property”, “Letter of Credit Rights”, or
“Proceeds” that are owned or receivable by or to which ICON Leasing Fund Eleven
ULC and/or ICON U.S. Equipment, LLC is a party, as applicable.
 
(n)  Security Instruments. Upon the effectiveness of this Modification, the Loan
Documents which recite that they are security instruments shall secure, in
addition to any other obligations secured thereby, the payment and performance
by Borrower of all obligations under the Line of Credit, as modified hereby, and
any amendments, modifications, extensions or renewals of the same which are
hereafter agreed to in writing by the parties.
 
 

--------------------------------------------------------------------------------


 
 
5.  Conditions Precedent. This Modification shall only be effective upon
Borrower's completion of the following conditions precedent to Bank’s
satisfaction.
 
(a)  Execution and delivery by Borrower of this Modification in form
satisfactory to Bank;
 
(b)  Such other documents or instruments as Bank shall reasonably require;
 
(c)  After giving effect to this Modification, the absence of any Event of
Default under the Loan Agreement except as may be expressly waived in writing by
Bank;
 
(d)  Payment of an extension fee of Forty Two Thousand Five Hundred Dollars
($42,500) to Bank; and
 
(e)  Payment of Bank's reasonable attorney fees incurred in preparation of this
Modification and related documents.
 
6.  Governing Law. This Modification shall be construed, governed and enforced
in accordance with the laws of the State of California.
 
7.  Interpretation. No provision of this Modification is to be interpreted for
or against either Borrower or Bank because that party, or that party's
representative, drafted such provision.
 
8.  Full Force and Effect. Except as set forth herein, all other terms and
conditions of the Loan Documents shall remain in full force and effect. Upon and
after the effectiveness of this Modification, each reference in the Loan
Agreement and Security Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Loan Agreement or Security Agreement, as
applicable, and each reference in the other Loan Documents to “Loan Agreement”,
“Security Agreement”, “thereunder”, “thereof” or words of like import referring
to the Loan Agreement or Security Agreement, as applicable, shall mean and be a
reference to the Loan Agreement or Security Agreement, as applicable, as
modified hereby.
 
9.  Reaffirmation. Except as specifically modified by this Modification,
Borrower hereby acknowledges, reaffirms and confirms its obligations under the
Loan Documents.
 
10.  Entire Agreement. This Modification and the Loan Documents represent the
entire agreement of the parties and supersede all prior oral and written
communication between the parties. If there is any conflict between this
Modification and any documents referred to herein, this Modification shall
prevail. No amendment of this Modification shall be valid unless it is in
writing and is signed by the parties to this Modification.
 
11.  Counterparts. This Modification may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page to this Modification by facsimile
shall be effective as delivery of a manually executed counterpart of this
Modification.
 
 

--------------------------------------------------------------------------------


 
 
            IN WITNESS WHEREOF, the parties have executed this Modification as
of the day and year first above written.
 
ICON INCOME FUND EIGHT B L.P.,
a Delaware limited partnership
By: ICON CAPITAL CORP.,  its general partner
 
 
By: /s/ Thomas W. Martin  
Thomas W. Martin
Chief Operating Officer and
Chief Financial Officer
CALIFORNIA BANK & TRUST,
a California banking corporation
 
 
By: /s/ J. Michael Sullivan  
Name: J. Michael Sullivan
Title: Vice President and  Relationship Manager
Address where notices are to be sent:
 
ICON INCOME FUND EIGHT B L.P.
c/o ICON Capital Corp., its general partner
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention: General Counsel
Attention: Thomas W. Martin, CFO
Facsimile No.: (212) 418-4739
Address where notices are to be sent:
 
South Bay Commercial Banking
1690 South El Camino Real
San Mateo, CA 94402
 
ICON INCOME FUND NINE, LLC,
a Delaware limited liability company
By: ICON CAPITAL CORP.,  its manager
 
 
By: /s/ Thomas W. Martin  
Thomas W. Martin
Chief Operating Officer and
Chief Financial Officer
 
Address where notices are to be sent:
 
ICON INCOME FUND NINE, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention: General Counsel
Attention: Thomas W. Martin, CFO
Facsimile No.: (212) 418-4739
 

 



--------------------------------------------------------------------------------


 
 
 
ICON INCOME FUND TEN, LLC,
a Delaware limited liability company
By: ICON CAPITAL CORP.,  its manager
 
 
By: /s/ Thomas W. Martin  
Thomas W. Martin
Chief Operating Officer and
Chief Financial Officer
 
Address where notices are to be sent:
 
ICON INCOME FUND TEN, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention: General Counsel
Attention: Thomas W. Martin, CFO
Facsimile No.: (212) 418-4739
 

 
ICON LEASING FUND ELEVEN, LLC,
a Delaware limited liability company
By: ICON CAPITAL CORP.,  its manager
 
 
By: /s/ Thomas W. Martin  
Thomas W. Martin
Chief Operating Officer and
Chief Financial Officer
 
Address where notices are to be sent:
 
ICON LEASING FUND ELEVEN, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention: General Counsel
Attention: Thomas W. Martin, CFO
Facsimile No.: (212) 418-4739
 

 
 
 
 

--------------------------------------------------------------------------------

 
 


Annex I to
 
Security Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
_______________________, a ______________ [limited liability company] (the
“Additional Grantor”), in favor of California Bank & Trust, a California banking
corporation, as lender (“Secured Party”) to the Loan Agreement referred to
below. All capitalized terms not defined herein shall have the meaning ascribed
to them in the Security Agreement referred to below.
 
W I T N E S S E T H :
 
WHEREAS, ICON Income Fund Eight B L.P., a Delaware limited partnership, and ICON
Income Fund Nine, LLC, ICON Income Fund Ten, LLC and ICON Leasing Fund Eleven,
LLC, Delaware limited liability companies (separately, and collectively,
“Borrower”), and Secured Party have entered into a Commercial Loan Agreement,
dated as of August 31, 2005, (as amended, supplemented, restated or otherwise
modified from time to time, the “Loan Agreement”);
 
WHEREAS, in connection with the Loan Agreement, the Borrower has entered into a
Security Agreement, dated as of August 31, 2005 (as amended, supplemented,
restated or otherwise modified from time to time, the “Security Agreement”) in
favor of the Secured Party; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1. Security Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 9.9 of the Security Agreement,
hereby becomes a party to the Security Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 4 of the Security Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.  
 
2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
 


 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
ADDITIONAL GRANTOR
 
  
 
 By:                                             _   
     Name: _________________
     Title:   _________________

 
